The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-22 are presented for examination.
Acknowledgement is made of Applicant’s claim for benefit under 35 U.S.C. §119(e) to U.S. Provisional Patent Application No. 62/970,245, filed February 5, 2020.

Requirement for Restriction/Election
Applicant’s election of the invention of Group II (claims 1-16), directed to a method for reducing the occurrence of relapse to alcohol and/or drug use in a subject comprising administering to a subject having a substance use disorder and who is abstinent to alcohol and/or drug use a pharmaceutical composition consisting essentially of at least one beta-adrenergic antagonist and at least one antiemetic muscarinic receptor antagonist agent, or a method of treating a subject with an opioid addiction comprising administering a combination of at least one standard-of-card medicine for opioid addiction and a pharmaceutical composition consisting essentially of at least one beta-adrenergic receptor antagonist and at least one antiemetic muscarinic receptor antagonist, and the election of (i) atenolol as the single disclosed species of beta-adrenergic receptor antagonist, (ii) scopolamine as the single disclosed species of antiemetic muscarinic receptor antagonist, (iii) opioid use disorder as the single disclosed species of substance use disorder, and (iv) mixed opioid agonist/antagonist as the single disclosed species of standard-of-care medicine, to which examination on the merits will be confined, as stated in the reply filed October 6, 2022, is acknowledged by the Examiner. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP §818.01(a)).
Upon further reconsideration of the claimed subject matter, the required election of a single disclosed species of “standard-of-care medicine” is hereby withdrawn. 
All other required elections, however, remain in effect.
	Therefore, for the reasons above and those made of record at p.2-7 of the Office Action dated September 21, 2022, the requirement remains proper and is hereby made FINAL.
	Claims 17-22 are withdrawn from consideration pursuant to 37 C.F.R. §1.142(b) as being directed to non-elected subject matter.
	The claims that are drawn to the elected invention and elected species are claims 1-16 and such claims are herein acted on the merits. 

Listing of References in the Specification
The listing of references in the specification is not a proper information disclosure statement. 37 C.F.R. §1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP §609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by Applicant on the November 19, 2020 Information Disclosure Statement, or the Examiner on the attached form PTO-892, they have not been considered.

Information Disclosure Statement 
	Applicant’s Information Disclosure Statement filed November 19, 2020 (13 pages total) has been received and entered into the present application. As reflected by the attached, completed copy of form PTO/SB/08a, the Examiner has considered the cited references. 

Priority
Acknowledgement is made of Applicant’s claim for benefit under 35 U.S.C. §119(e) to U.S. Provisional Patent Application No. 62/970,245, filed February 5, 2020. The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. §112(a) or the first paragraph of pre-AIA  35 U.S.C. §112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of prior-filed U.S. Provisional Patent Application No. 62/970,245, filed February 5, 2020, appears to provide adequate enabling guidance and/or written support as required under 35 U.S.C. §112(a) (pre-AIA  first paragraph) for Applicant’s claimed methods. Accordingly, such claims are entitled to the benefit of this earlier-filed application.
The effective filing date of claims 1-16 is February 5, 2020 (the filing date of the ‘245 application).
The Examiner will revisit the issue of priority as necessary each time the claims are amended.

Objection to the Claims
	Claim 1 is objected to for reciting an extraneous comma between the terms “comprising” and “administering” at l.2 of the claim, which is grammatically awkward. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, Applicant recites “[a] method for reducing the occurrence of relapse to alcohol and/or drug use in a subject comprising[,] administering to a subject having a substance use disorder and who is abstinent to alcohol and/or drug use”, which renders the claim indefinite because it is unclear whether the source of the “substance use disorder” is the same “alcohol and/or drug use” whose relapse occurrence is to be reduced and/or to which the subject is abstinent. Clarification is required. 
In claim 3, the limitation “wherein administration occurs when the subject anticipates symptoms of anxiety” renders the claim indefinite because Applicant fails to provide any objective standards to be used to determine whether symptoms of anxiety would be “anticipated”. As a result, such determination would rely on the subjective judgement of the subject to identify whether symptoms of anxiety would be “anticipated” or not. The reliance upon such subjective judgement fails to clearly and precisely define the objective boundaries of the claimed subject matter to one of ordinary skill in the art before the effective filing date of the claimed invention. MPEP §2173.05(b)(IV) (“[c]laim scope cannot depend solely on the unrestrained subjective opinion of a particular individual purported to be practicing the invention”, citing to Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)). Similar ambiguity exists also in claim 13, which recites an embodiment in which the administration is carried out by the subject “anticipating” symptoms of anxiety. Clarification is required. 
In claim 7, Applicant recites “wherein the standard-of-care medicine is selected from the group consisting of an opioid antagonist, and opioid agonist, and a mixed opioid agonist/antagonist”, which renders the claim indefinite because it is unclear which listed members are part of the Markush group and which are not. Proper Markush construction requires the language “selected from the group consisting of A, B, and C” to define a closed group of alternatives (not “selected from the group consisting of A, and B, and C” as instantly claimed). Applicant’s recitation of the conjunction “and” twice in the list fails to clearly set forth whether the standard-of-care medicine is (i) an opioid antagonist, opioid agonist or a mixed opioid agonist/antagonist, or (ii) an opioid antagonist or opioid agonist, with a mixed opioid agonist/antagonist. Similar ambiguity exists in claim 16, which recites substantially identical claim language. Clarification is required. 
In claim 11, Applicant recites “wherein the at least one beta adrenergic receptor antagonist agent is selected from the group consisting of propranolol, atenolol, pindolol, nadolol, nebivolol, and/or pharmaceutically acceptable salts thereof, and Eucommia extract or an active pharmaceutical ingredient of Eucommia”, which renders the claim indefinite because it is unclear which listed members are part of the Markush group and which are not. Proper Markush construction requires the language “selected from the group consisting of A, B, and C” to define a closed group of alternatives (not “selected from the group consisting of A, and/or B, and C” as instantly claimed). Applicant’s recitation of “and/or” and then “and” again later in the list fails to clearly set forth whether the at least one beta adrenergic receptor antagonist is (i) propranolol, atenolol, pindolol, nadolol, nebivolol, pharmaceutically acceptable salts thereof, or Eucommia extract, or (ii) propranolol, atenolol, pindolol, nadolol, nebivolol or pharmaceutically acceptable salts thereof, with Eucommia extract or an active pharmaceutical ingredient of Eucommia. Similar ambiguity exists in claim 14, which recites substantially identical claim language. Clarification is required. 
In claim 11, it is unclear if the phrase “pharmaceutically acceptable salts thereof” as defining the “at least one beta adrenergic receptor antagonist” is intended to modify “nebivolol” only, or any one of the preceding beta-adrenergic receptor antagonists. Also, it is unclear if (i) one (or more) salts are required, or (ii) two (or more) salts are required, since Applicant recites “salts” in plural form. Similar ambiguity exists in claim 14, which recites substantially identical claim language. Clarification is required. 
In claim 11, Applicant recites “wherein the at least one antiemetic muscarinic receptor antagonist agent is selected from the group consisting of scopolamine, diphenhydramine, promethazine, meclizine, hydroxyzine, and/or pharmaceutically acceptable salts thereof”, but the recitation of “and/or” fails to clearly define the recited list as a closed group of alternatives. Proper Markush construction requires the language “selected from the group consisting of A, B, and C” to define a closed group of alternatives (not “selected from the group consisting of A, B, and/or C” as instantly claimed). MPEP §2173.05(h)(I). Similar ambiguity exists in claim 14, which recites substantially identical claim language. Clarification is required. 
In claim 11, it is unclear if the phrase “pharmaceutically acceptable salts thereof” as defining the “at least one antiemetic muscarinic receptor antagonist” is intended to modify “hydroxyzine” only, or any one of the preceding antiemetic muscarinic receptor antagonists. Also, it is unclear if (i) one (or more) salts are required, or (ii) two (or more) salts are required, since Applicant recites “salts” in plural form. Similar ambiguity exists in claim 14, which recites substantially identical claim language. Clarification is required. 
In claim 12, the phrase “pharmaceutically acceptable salts thereof” as used to define the beta-adrenergic receptor antagonist or the antiemetic muscarinic receptor antagonist fails to clearly set forth if (i) one (or more) salts are required, or (ii) two (or more) salts are required, since Applicant recites “salts” in plural form. Similar ambiguity exists in claim 15, which recites substantially identical claim language. Clarification is required. 
As claims 2, 4-6 and 8-10 do not remedy these points of ambiguity in the claims, they are also rejected on the same grounds. 
For these reasons, the claims fail to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and are, thus, properly rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dooley (U.S. Patent Application Publication No. 2016/0022652 A1; 2016) in view of Moradinazar et al. (“The Effects of Anxiety on Relapse of Patients with Opioid Use Disorders under Methadone Maintenance Treatment: Control of the Confounding Variables”, Journal of Substance Use, 2020; 25(1):34-39, Published Online September 5, 2019, Abstract Only).
Dooley teaches a method for treating a psychiatric condition or symptoms thereof, including acute anxiety and panic, comprising administering a pharmaceutical composition consisting essentially of a beta-adrenergic receptor antagonist drug (and/or a pharmaceutically acceptable salt thereof) and an antiemetic muscarinic receptor antagonist drug (and/or a pharmaceutically acceptable salt thereof) in a therapeutically effective amount to stop or reduce the symptoms of anxiety and/or panic (abstract; p.1, para.[0001]; p.6, para.[0066]-[0067]; p.13, para.[0146], [0149]). Dooley teaches that the pharmaceutical composition is administered as-needed (“pro re nata”) immediately in advance of, at the onset of, or during an acute anxiety and/or panic episode (abstract; p.1, para.[0001]; p.2-3, para.[0022]; p.13, para.[0146], [0149]). Dooley teaches that the beta-adrenergic receptor antagonist is, e.g., atenolol, and the antiemetic muscarinic receptor is, e.g., scopolamine (p.7, para.[0069]). Dooley teaches that the dose of atenolol is an amount of about 10-100 mg/dose for an adult, and scopolamine is about 0.05 to 1.0 mg/dose for an adult, in which the doses are lower for use in an adolescent or child (p.7, para.[0070]; p.10, para.[0104]; p.10, para.[0107]; p.10, para.[0110]). Dooley teaches that the pharmaceutical composition is formulated as a spray, elixir, solution, suspension, emulsion, gel, cream, gum, powder, tablet, capsule, troche, suppository, pill or film, and may be administered via a variety of routes of delivery, including mucosal, sublingual, buccal, rectal, vaginal, nasal, parenteral, oral or topical routes (p.7, para.[0072]). Dooley teaches that the pharmaceutical composition may further comprises one or more excipients, e.g., carriers, surfactants, thickeners, etc. (p.10, para.[0113]). Dooley teaches that the pharmaceutical composition is administered as a therapy to be taken at the time of an episode or in advance of an episode of anxiety or panic, rather than as a daily or persistent oral product (p.12, para.[0135]-[0136]). Dooley exemplifies solid pharmaceutical compositions of atenolol and scopolamine: (i) #14, atenolol (2.5 g), scopolamine hydrobromide (25 mg), trihydrate mannitol (2.99 g), starch (1.4 g), sodium bicarbonate (50 mg), and magnesium stearate (35 mg); (ii) #23, atenolol (1.83 g), scopolamine hydrobromide (18 mg), trihydrate mannitol (2.86 g), starch (1.2 g), sodium bicarbonate (60 mg) and magnesium stearate (30 mg); and (iii) #25, atenolol (3.05 g), scopolamine hydrobromide (30 mg), trihydrate mannitol (0.85 g), starch (1.0 g), sodium bicarbonate (50 mg), and magnesium stearate (25 mg) (Ex.3, p.15, para.[0168]). Dooley teaches that the pharmaceutical composition may be administered for other psychiatric disorders beyond panic and anxiety, such as drug addiction and/or withdrawal (p.13, para.[0150]; p.16-17, para.[0185]).
Dooley differs from the instant claims only insofar as it does not explicitly teach administering the disclosed pharmaceutical composition to a subject having opioid use disorder that is abstinent to opioid use for reducing the risk of relapse to opioid use (claims 1, 8), particularly wherein the subject is, or has been, detoxified from opioid use (claim 4), or is also receiving a standard-of-care medicine for opioid addiction (claims 5-6, 13-15), e.g., an opioid agonist (claims 7, 16).
Moradinazar et al. teaches an experimental study of patients with opioid use disorder receiving methadone1 maintenance treatment to evaluate the effect on anxiety on relapse (abstract). Moradinazar et al. teaches that an increase in anxiety as measured by the Beck Anxiety Inventory was associated with a greater risk of relapse (abstract). Moradinazar et al. emphasizes the importance of treating anxiety in patients with opioid use disorder receiving methadone maintenance treatment (abstract). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in administering Dooley’s pharmaceutical composition of the beta-adrenergic receptor antagonist atenolol and antiemetic muscarinic receptor antagonist scopolamine to a subject with opioid addiction that is receiving methadone maintenance therapy to reduce the risk of relapse because Dooley’s pharmaceutical composition was known to treat anxiety and other psychiatric disorders, such as drug addiction, withdrawal and dependence. The skilled artisan would have been motivated to administer Dooley’s combination therapy for this purpose because Moradinazar et al. teaches that subjects with opioid addiction receiving methadone maintenance therapy and reporting increased anxiety symptoms were known to be at higher risk for relapse. The ordinarily skilled artisan, thus, would have recognized that the effective treatment and reduction of anxiety in such subjects with opioid addiction receiving methadone maintenance therapy would have also effectively reduced the risk of relapse in such subjects. It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer Dooley’s combination of the beta-adrenergic receptor antagonist atenolol and antiemetic muscarinic receptor antagonist scopolamine to a subject with opioid addiction that is also receiving methadone maintenance therapy to treat and reduce anxiety in such subject, thereby reducing the risk of relapse in such subject, as taught by Moradinazar et al.
In claim 1, Applicant specifically recites that the pharmaceutical composition of the beta-adrenergic receptor antagonist and antiemetic muscarinic receptor antagonist is administered to “a subject having a substance use disorder and who is abstinent to alcohol and/or drug use”. 
In claim 4, Applicant recites that the subject with the substance use disorder is being detoxified, or has been detoxified, from alcohol and/or drugs. 
In claim 8, Applicant recites the subject with a substance use disorder is addicted to, e.g., opioids.
The cited teachings of Moradinazar et al. establish an increased risk of relapse in subjects with opioid use disorder treated with methadone maintenance therapy that have increased anxiety, thereby suggesting administration of Dooley’s anxiety-treating pharmaceutical composition of the beta-adrenergic receptor antagonist atenolol and antiemetic muscarinic receptor antagonist scopolamine to such subject to minimize anxiety therein and reduce the risk of relapse.
As methadone maintenance therapy indicates that the subject has been detoxified from opioids using methadone to relieve cravings and withdrawal in a subject with opioid addiction and opioid use disorder, it necessarily follows that such subject both has “a substance use disorder” and “is abstinent to alcohol and/or drug use”, as required by instant claim 1, and has also been detoxified from opioids, as required by instant claim 4. 
In claim 2, Applicant recites that the administration is performed as needed (“pro re nata”) by the subject. 
In claim 3, Applicant recites that administration occurs when the subject anticipates anxiety, during anxiety or at the time of a trigger for anxiety.
Dooley et al. teaches administration of his anxiety-treating pharmaceutical composition as needed in advance of, at the onset of, or during an anxiety or panic episode. 
In claim 5, Applicant recites that the subject is also receiving a standard-of-care medicine for drug addiction. 
In claim 6, Applicant defines the standard-of-care medicine as a “deterrent” to drug use.
In claim 7, Applicant defines the standard-of-care medicine as, e.g., an opioid agonist.
Moradinazar et al. teaches subjects with opioid use disorder that are receiving methadone maintenance therapy, which Applicant defines as a standard-of-care opioid agonist for treatment of opioid addiction. 
In claim 9, Applicant recites that the pharmaceutical composition is in a form for, e.g., mucosal, sublingual, oral, etc. administration. 
In claim 10, Applicant recites that the pharmaceutical composition is in the form of, e.g., a spray, elixir, solution, pill, etc.
Dooley teaches that the pharmaceutical composition is formulated as a spray, elixir, solution, suspension, emulsion, gel, cream, gum, powder, tablet, capsule, troche, suppository, pill or film, and may be administered via a variety of routes of delivery, including mucosal, sublingual, buccal, rectal, vaginal, nasal, parenteral, oral or topical routes.
In claim 11, Applicant defines the beta-adrenergic receptor antagonist as, e.g., atenolol, and the antiemetic muscarinic receptor antagonist as, e.g., scopolamine.
In claim 12, Applicant recites that the amount of beta-adrenergic receptor antagonist is about 10-100 mg/dose for an adult, and scopolamine is about 0.05-1 mg/dose for an adult.
Dooley teaches and exemplifies combinations of the beta-adrenergic receptor antagonist atenolol and antiemetic muscarinic receptor antagonist scopolamine, in which the dose of atenolol is an amount of about 10-100 mg/dose for an adult, and scopolamine is about 0.05-1.0 mg/dose for an adult, in which the doses are lower for use in an adolescent or child.
In claim 13, Applicant recites a method of treating opioid addiction comprising administering a standard-of-care medicine for opioid addiction with a pharmaceutical composition consisting essentially of a beta-adrenergic receptor antagonist with an antiemetic muscarinic receptor antagonist and one or more pharmaceutically acceptable excipients, in which the beta-adrenergic receptor antagonist and antiemetic muscarinic receptor antagonist are combined in amounts therapeutically effective for the treatment of anxiety, further wherein the composition is in a form for mucosal, sublingual, buccal, rectal, vaginal, nasal or oral as needed administration by the subject anticipating and/or experiencing symptoms of anxiety incident to treatment and/or recovery from opioid addiction, opioid withdrawal, trigger circumstances or drug-associated cues.
In claim 14, Applicant defines the beta-adrenergic receptor antagonist as, e.g., atenolol, and the antiemetic muscarinic receptor antagonist as, e.g., scopolamine.
In claim 15, Applicant recites that the amount of beta-adrenergic receptor antagonist is about 10-100 mg/dose for an adult, and scopolamine is about 0.05-1 mg/dose for an adult.
In claim 16, Applicant defines the standard-of-care medicine as, e.g., an opioid agonist. 
The cited teachings of Moradinazar et al. establish an increased risk of relapse in subjects with opioid addiction and opioid use disorder treated with methadone maintenance therapy (which Applicant defines as a standard-of-care opioid agonist for treatment of opioid addiction, see footnote 1 above) that have increased anxiety, thereby suggesting administration of Dooley’s anxiety-treating pharmaceutical composition of the beta-adrenergic receptor antagonist atenolol and antiemetic muscarinic receptor antagonist scopolamine to such subject to minimize anxiety therein and reduce the risk of relapse.
Also, Dooley et al. clearly teaches administration of his anxiety-treating pharmaceutical composition as needed in advance of, at the onset of, or during an anxiety or panic episode, and further teaches the pharmaceutical composition is formulated as a spray, elixir, solution, suspension, emulsion, gel, cream, gum, powder, tablet, capsule, troche, suppository, pill or film, and may be administered via a variety of routes of delivery, including mucosal, sublingual, buccal, rectal, vaginal, nasal, parenteral, oral or topical routes. Dooley also teaches and exemplifies anti-anxiety combinations of the beta-adrenergic receptor antagonist atenolol and antiemetic muscarinic receptor antagonist scopolamine, in which the dose of atenolol is an amount of about 10-100 mg/dose for an adult, and scopolamine is about 0.05-1.0 mg/dose for an adult, in which the doses are lower for use in an adolescent or child, thereby meeting the limitations of Applicant’s instant claims 13-16.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over (i) claims 1-11 of U.S. Patent No. 9,466,030 B2, (ii) claims 1-14 of U.S. Patent No. 9,517,231 B2, or (iii) claims 1-18 of U.S. Patent No. 9,616,052 B2, 
each alternatively taken in view of Moradinazar et al. (“The Effects of Anxiety on Relapse of Patients with Opioid Use Disorders under Methadone Maintenance Treatment: Control of the Confounding Variables”, Journal of Substance Use, 2020; 25(1):34-39, Published Online September 5, 2019, Abstract Only).
U.S. Patent No. 9,466,030 B2
‘030 recites a method for treating anxiety disorders or symptoms thereof comprising administering to a human a pharmaceutical composition consisting essentially of a therapeutically effective amount of a combination of at least one beta-adrenergic receptor antagonist (and/or pharmaceutically acceptable salt thereof) with at least one antiemetic muscarinic receptor antagonist (and/or a pharmaceutically acceptable salt thereof) (patent claims 1-3, 10-11). ‘030 defines the beta-adrenergic receptor antagonist as atenolol and the antiemetic muscarinic receptor antagonist as scopolamine (patent claim 4), particularly wherein atenolol is present in an amount of about 10-100 mg/dose for an adult and scopolamine is present in an amount of about 0.05-1 mg/dose for an adult, with lower doses for an adolescent or child (patent claims 5, 8). ‘030 recites that the composition contains a penetration-enhancing solvent when formulated as a liquid or semi-solid form (patent claim 6), and may be formulated as, e.g., a spray, elixir, solution, etc. to be administered, e.g., mucosally, orally, etc. (patent claim 7). ‘030 further recites that the composition is administered pro re nata via specific routes of delivery for rapid therapeutic effect (patent claim 9).
U.S. Patent No. 9,517,231 B2
‘231 recites a pharmaceutical composition for pro re nata treatment of anxiety disorders and/or symptoms thereof, consisting essentially of at least one beta-adrenergic receptor antagonist (and/or pharmaceutically acceptable salt thereof) and at least one antiemetic muscarinic receptor antagonist (and/or pharmaceutically acceptable salt thereof), together with one or more pharmaceutically acceptable excipients, wherein the antagonists are combined in amounts therapeutically effective for pro re nata treatment of a subject, wherein the composition is in a form for mucosal, sublingual, buccal, rectal, vaginal, nasal or oral pro re nata administration by a subject anticipating and/or experiencing symptoms of anxiety (patent claims 1, 13-14). ‘231 recites that the composition contains a penetration-enhancing solvent when formulated as a liquid or semi-solid form (patent claim 2), or at least one of, e.g., mannitol, a buffer, etc. when formulated as a solid form (patent claim 3). ‘231 defines the beta-adrenergic receptor antagonist as atenolol (patent claims 4, 6-8), and the antiemetic muscarinic receptor antagonist as scopolamine (patent claims 5-8). ‘231 recites that the atenolol is present in an amount of about 10-100 mg/dose for an adult and scopolamine is present in an amount of about 0.05-1 mg/dose for an adult (patent claims 10-12).  
U.S. Patent No. 9,616,052 B2
‘052 recites a method for treating symptoms of anxiety in a subject exhibiting drug addiction and/or drug withdrawal, such as from opioids, opiates or cocaine comprising administering to a subject in need thereof a pharmaceutical composition consisting essentially of a therapeutically effective amount of a combination of at least one beta-adrenergic receptor antagonist (and/or pharmaceutically acceptable salt thereof) with at least one antiemetic muscarinic receptor antagonist (and/or a pharmaceutically acceptable salt thereof) (patent claims 1-3, 9-10). ‘052 defines the beta-adrenergic receptor antagonist as atenolol and the antiemetic muscarinic receptor antagonist as scopolamine (patent claim 4), particularly wherein the amount of atenolol is about 10-100 mg/dose for an adult, and the amount of scopolamine is about 0.05-1.0 mg/dose for an adult, with lower doses for an adolescent or child (patent claim 5). ‘052 recites that the composition contains a penetration-enhancing solvent when formulated as a liquid or semi-solid form (patent claim 6), and may be formulated as, e.g., a spray, elixir, solution, etc. to be administered, e.g., mucosally, orally, etc. (patent claim 7). ‘052 further recites that the composition is administered pro re nata via specific routes of delivery for rapid therapeutic effect (patent claim 8). ‘052 also recites that administration occurs when the subject anticipates symptoms of anxiety, at the time of a trigger circumstance for anxiety, or during symptoms of anxiety (patent claim 11). ‘052 further recites claims specifically directed to the pharmaceutical composition for as needed treatment of anxiety in a subject exhibiting drug addiction and/or drug withdrawal (patent claims 12-18). 
‘030, ‘231 or ‘052 differs from the instant claims only insofar as it does not explicitly teach administering the disclosed pharmaceutical composition to a subject having opioid use disorder that is abstinent to opioid use for reducing the risk of relapse to opioid use (claims 1, 8), particularly wherein the subject is, or has been, detoxified from opioid use (claim 4) and is also receiving a standard-of-care medicine for opioid addiction (claims 5-6, 13-15), e.g., an opioid agonist (claims 7, 16).
Moradinazar et al. teaches an experimental study of patients with opioid use disorder receiving methadone2 maintenance treatment to evaluate the effect on anxiety on relapse (abstract). Moradinazar et al. teaches that an increase in anxiety as measured by the Beck Anxiety Inventory was associated with a greater risk of relapse (abstract). Moradinazar et al. emphasizes the importance of treating anxiety in patients with opioid use disorder receiving methadone maintenance treatment (abstract). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in administering the anti-anxiety pharmaceutical composition of the beta-adrenergic receptor antagonist atenolol and antiemetic muscarinic receptor antagonist scopolamine of the ‘030, ‘231 or ‘052 claims to a subject with opioid addiction receiving methadone maintenance therapy and exhibits increased anxiety for the purpose of reducing the risk of relapse because the ‘030, ‘231 or ‘052 pharmaceutical composition was known to treat anxiety, and Moradinazar et al. teaches the incidence of increased anxiety in subjects with opioid addiction receiving methadone maintenance therapy. The skilled artisan would have been motivated to administer the ‘030, ‘231 or ‘052 combination therapy for this purpose because Moradinazar et al. teaches that subjects with opioid addiction receiving methadone maintenance therapy and reporting increased anxiety symptoms were known to be at higher risk for relapse. The ordinarily skilled artisan, thus, would have recognized that the effective treatment and reduction of anxiety in such subjects with opioid addiction receiving methadone maintenance therapy would have also effectively reduced the risk of relapse in such subjects. It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the ‘030, ‘231 or ‘052 combination of the beta-adrenergic receptor antagonist atenolol and antiemetic muscarinic receptor antagonist scopolamine to a subject with opioid addiction that is also receiving methadone maintenance therapy to treat and reduce anxiety in such subject, thereby reducing the risk of relapse in such subject, as taught by Moradinazar et al.
In claim 1, Applicant specifically recites that the pharmaceutical composition of the beta-adrenergic receptor antagonist and antiemetic muscarinic receptor antagonist is administered to “a subject having a substance use disorder and who is abstinent to alcohol and/or drug use”. 
In claim 4, Applicant recites that the subject with the substance use disorder is being detoxified, or has been detoxified, from alcohol and/or drugs. 
In claim 8, Applicant recites the subject with a substance use disorder is addicted to, e.g., opioids.
The cited teachings of Moradinazar et al. establish an increased risk of relapse in subjects with opioid addiction and opioid use disorder treated with methadone maintenance therapy that have increased anxiety, thereby suggesting administration of the ‘030, ‘231 or ‘052 anxiety-treating pharmaceutical composition of the beta-adrenergic receptor antagonist atenolol and antiemetic muscarinic receptor antagonist scopolamine to such subject to minimize anxiety therein and reduce the risk of relapse in such subjects.
As methadone maintenance therapy indicates that the subject has been detoxified from opioids using methadone to relieve cravings and withdrawal in a subject with opioid addiction and opioid use disorder, it necessarily follows that such subject has “a substance use disorder” and “is abstinent to alcohol and/or drug use”, as required by instant claim 1, and has also been detoxified from opioids, as required by instant claim 4.
This is a nonprovisional nonstatutory double patenting rejection.

Conclusion
Rejection of claims 1-16 is proper.
Claims 17-22 are withdrawn from consideration pursuant to 37 C.F.R. 1.142(b).
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
December 3, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Methadone is specifically identified by Applicant as a known “standard-of-care medicine” for abstinence-oriented treatment and/or maintenance treatment (substitution) for opioid addiction (p.4, para.[0013]), and further identifies methadone as an opioid agonist (p.24-25, para.[00093]). 
        2 Methadone is specifically identified by Applicant as a known “standard-of-care medicine” for abstinence-oriented treatment and/or maintenance treatment (substitution) for opioid addiction (p.4, para.[0013]), and further identifies methadone as an opioid agonist (p.24-25, para.[00093]).